                  Case 15-13332                 Doc 138            Filed 04/04/19 Entered 04/04/19 09:58:34                                      Desc Main
                                                                    Document     Page 1 of 12




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS


                In Re:                                                                          §
                                                                                                §
                ST. JOHN, STEPHEN L                                                             §           Case No. 15-13332
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 13 of the United States Bankruptcy Code was filed on
                 04/14/2015 . The case was converted to one under Chapter 7 on 01/19/2018 . The
                undersigned trustee was appointed on 01/23/2018 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $                 8,457.87

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                                2.79
                                                  Bank service fees                                                                     59.45
                                                  Other payments to creditors                                                            0.00
                                                  Non-estate funds paid to 3rd Parties                                                   0.00
                                                  Exemptions paid to the debtor                                                          0.00
                                                  Other payments to the debtor                                                           0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $                 8,395.63

                 The remaining funds are available for distribution.

          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
        Case 15-13332                  Doc 138           Filed 04/04/19 Entered 04/04/19 09:58:34                                      Desc Main
                                                          Document     Page 2 of 12




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 07/10/2018 and the
      deadline for filing governmental claims was 07/10/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,595.79 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,595.79 , for a total compensation of $ 1,595.79 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/19/2019                                     By:/s/GINA B. KROL
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                             Case 15-13332                 Doc 138     Filed 04/04/19
                                                                                                  FORM 1Entered 04/04/19 09:58:34                                        Desc Main
                                                                                        Document      Page
                                                                              INDIVIDUAL ESTATE PROPERTY   3 of 12
                                                                                                         RECORD  AND REPORT                                                                                           Page:       1
                                                                                                            ASSET CASES                                                                                                Exhibit A
Case No:             15-13332       JSB    Judge: JANET S. BAER                                                                                 Trustee Name:                     GINA B. KROL
Case Name:           ST. JOHN, STEPHEN L                                                                                                       Date Filed (f) or Converted (c):   01/19/18 (c)
                                                                                                                                               341(a) Meeting Date:               02/20/18
For Period Ending: 03/19/19                                                                                                                    Claims Bar Date:                   07/10/18



                                       1                                                    2                            3                          4                         5                                   6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by               Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. TIME SHARE                                                                               1,500.00                               0.00                                               0.00                     FA
     On May 1, 2015 Debtor amended Schedule A to change value of
     Timeshare Asset to $1,500.00 from original value of $3,000
 2. Burr Ridge Bank Account                                                                  4,089.00                               0.00                                               0.00                     FA
     On May 1, 2015 the Debtor amended schedules to increase the value of
     the this account to $3,000.00. On March 2, 2018, the Debtor amended
     schedules again to increase the value of this account to $4,089.00.
 3. Household Goods                                                                          1,000.00                               0.00                                               0.00                     FA
 4. CLOTHES                                                                                     300.00                              0.00                                               0.00                     FA
 5. IRA                                                                                    14,000.00                                0.00                                               0.00                     FA
     On March 2, 2018 the Debtor amended schedules to increase the
     amount of this account to $14,000.00.
 6. 100% Interest Vision Productions                                                            100.00                              0.00                                               0.00                     FA
 7. Homestead Interest in Wife's Land Trust (u)                                                   0.00                              0.00                                               0.00                     FA
 8. 50% Interest in MNL Distributors (u)                                                          0.00                              0.00                                               0.00                     FA
 9. 100% Interest in NTP Inc. (u)                                                               100.00                              0.00                                               0.00                     FA
 10. 50% Interest in ABCS LLC (u)                                                                 0.00                              0.00                                               0.00                     FA
 11. 1979 Mercedes (u)                                                                       6,000.00                               0.00                                               0.00                     FA
 12. 2001 Acura MDX (u)                                                                      1,000.00                               0.00                                               0.00                     FA
 13. Chapter 13 Trustee payments (u)                                                         8,547.87                               0.00                                           8,457.87                     FA

                                                                                                                                                                                                 Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                        $36,636.87                              $0.00                                           $8,457.87                            $0.00
                                                                                                                                                                                                 (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                                               Ver: 22.01
                                            Case 15-13332              Doc 138     Filed 04/04/19
                                                                                              FORM 1Entered 04/04/19 09:58:34                       Desc Main
                                                                                    Document      Page
                                                                          INDIVIDUAL ESTATE PROPERTY   4 of 12
                                                                                                     RECORD  AND REPORT                                                     Page:      2
                                                                                                      ASSET CASES                                                            Exhibit A
Case No:            15-13332       JSB    Judge: JANET S. BAER                                                            Trustee Name:                      GINA B. KROL
Case Name:          ST. JOHN, STEPHEN L                                                                                   Date Filed (f) or Converted (c):   01/19/18 (c)
                                                                                                                          341(a) Meeting Date:               02/20/18
                                                                                                                          Claims Bar Date:                   07/10/18


   Trustee is reviewing claims. Will file TFR
   October 19, 2018, 12:25 pm


   Initial Projected Date of Final Report (TFR): 12/31/18        Current Projected Date of Final Report (TFR): 12/31/19


           /s/     GINA B. KROL
   __________________________________________ Date: 03/19/19
           GINA B. KROL




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                    Ver: 22.01
                                           Case 15-13332              Doc 138     Filed 04/04/19 Entered 04/04/19 09:58:34                           Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   5 of 12                                                                                    Page:    1
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                          Exhibit B
  Case No:             15-13332 -JSB                                                                                        Trustee Name:                      GINA B. KROL
  Case Name:           ST. JOHN, STEPHEN L                                                                                  Bank Name:                         ASSOCIATED BANK
                                                                                                                            Account Number / CD #:             *******8168 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******7463
  For Period Ending: 03/19/19                                                                                               Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                            Separate Bond (if applicable):


           1              2                                3                                            4                                               5                       6                   7
    Transaction       Check or                                                                                                     Uniform                                                      Account / CD
       Date           Reference                 Paid To / Received From                     Description Of Transaction            Tran. Code       Deposits ($)         Disbursements ($)        Balance ($)
                                                                                   BALANCE FORWARD                                                                                                           0.00
          05/07/18       13        Office of Glenn B. Stearns                                                                     1290-000                   8,457.87                                   8,457.87
                                   Chapter 13 Trustee
                                   PO Box 586
                                   Lisle, IL 60532
          06/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                            10.14             8,447.73
          07/09/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                            12.15             8,435.58
          08/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                            12.54             8,423.04
          09/10/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                            12.52             8,410.52
          10/05/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                               2600-000                                            12.10             8,398.42
          10/31/18                 Trsf To BofI Federal Bank                       FINAL TRANSFER                                 9999-000                                          8,398.42                 0.00

                                                                                                        COLUMN TOTALS                                        8,457.87               8,457.87                  0.00
                                                                                                            Less: Bank Transfers/CD's                            0.00               8,398.42
                                                                                                        Subtotal                                             8,457.87                  59.45
                                                                                                            Less: Payments to Debtors                                                   0.00
                                                                                                        Net
                                                                                                                                                             8,457.87                  59.45




                                                                                                                            Page Subtotals                   8,457.87                8,457.87
          UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                       Ver: 22.01
LFORM24
                                           Case 15-13332              Doc 138     Filed 04/04/19 Entered 04/04/19 09:58:34                              Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   6 of 12                                                                                               Page:      2
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                      Exhibit B
  Case No:             15-13332 -JSB                                                                                          Trustee Name:                       GINA B. KROL
  Case Name:           ST. JOHN, STEPHEN L                                                                                    Bank Name:                          Axos Bank
                                                                                                                              Account Number / CD #:              *******0035 Checking Account
  Taxpayer ID No:    *******7463
  For Period Ending: 03/19/19                                                                                                 Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                              Separate Bond (if applicable):


           1              2                                 3                                             4                                                 5                          6                         7
    Transaction       Check or                                                                                                       Uniform                                                               Account / CD
       Date           Reference                 Paid To / Received From                       Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                   BALANCE FORWARD                                                                                                                        0.00
          10/31/18                 Trsf In From ASSOCIATED BANK                    INITIAL WIRE TRANSFER IN                         9999-000                    8,398.42                                             8,398.42
          02/20/19     002001      International Sureties Ltd.                     Bond Premium Payment                             2300-000                                                   2.79                  8,395.63
                                   Suite 420
                                   701 Poydras Street
                                   New Orleans, LA 70139

                                                                                                          COLUMN TOTALS                                         8,398.42                       2.79                   8,395.63
                                                                                                              Less: Bank Transfers/CD's                         8,398.42                       0.00
                                                                                                          Subtotal                                                  0.00                       2.79
                                                                                                              Less: Payments to Debtors                                                        0.00
                                                                                                          Net
                                                                                                                                                                    0.00                       2.79
                                                                                                                                                                                  NET                             ACCOUNT
                                                                                                           TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                         Checking Account (Non-Interest Earn - ********8168                    8,457.87                        59.45                        0.00
                                                                                                          Checking Account - ********0035                            0.00                        2.79                 8,395.63
                                                                                                                                                  ------------------------    ------------------------   ------------------------
                                                                                                                                                               8,457.87                        62.24                  8,395.63
                                                                                                                                                  ==============             ==============              ==============
                                                                                                                                                   (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                              Transfers)               To Debtors)                    On Hand




                                                                                                                              Page Subtotals                    8,398.42                        2.79
          UST Form 101-7-TFR (5/1/2011) (Page: 6)                                                                                                                                                                    Ver: 22.01
LFORM24
                 Case 15-13332               Doc 138           Filed 04/04/19 Entered 04/04/19 09:58:34                                 Desc Main
                                                                Document     Page 7 of 12

                                                                           EXHIBIT C
 Page 1                                                                                                                                              Date: March 19, 2019
                                                                    ANALYSIS OF CLAIMS REGISTER

  Case Number:      15-13332                                                 Priority Sequence
  Debtor Name:      ST. JOHN, STEPHEN L                                                                  Joint Debtor:

 Code #           Creditor Name & Address                 Claim Class     Notes                                  Scheduled                 Claimed              Allowed
                 Gina B. Krol                          Administrative                                                    $0.00           $1,595.79              $1,595.79
 001             105 W. Madison St., Ste. 1100
 2100-00         Chicago, IL 60602



 7A              Cynthia St. John                      Priority                                                   $12,327.90            $12,327.90             $12,327.90
 050             c/o J. Michael Treadway                 Claim Modified per Court order dated 6/23/17
 5700-00         399 Washington Ave.
                 Marietta, GA 30060



 10A             Cynthia Harper a/k/a Cynthia St. John Priority                                                          $0.00          $12,327.90                  $0.00
 051             47 Hearthwood Dr.                       Claim #10 is a duplicate of Claim #7
 5100-00         Hilton Head, SC 29928                   Trustee will pay Claim #7


 10B             Cynthia Harper a/k/a Cynthia St. John Priority                                                          $0.00          $13,702.86             $13,702.86
 051             47 Hearthwood Dr.                       Claim #10 is a duplicate of Claim #7
 5100-00         Hilton Head, SC 29928                   Trustee will pay Claim #7


 9               Cynthia St. John                      Priority                                                          $0.00               $0.00                  $0.00
 051             c/o J. Michael Treadway                 Claim filed in $0.00
 5100-00         399 Washington Ave.                     Trustee believes Claim #9 is a duplicate of Claim #7.
                 Marietta, GA 30060
                                                         Trustee will pay Claim #7




                 James Chang                           Unsecured                                                         $0.00         $585,000.00            $585,000.00
 070             607 Arcadia Terrace, #103
 7100-00         Sunnyvale, CA 94085

 1               Cavalry SPV II, LLC as assignee of Unsecured                                                            $0.00          $17,374.99             $17,374.99
 070             Bank of America NA/Perks Advantage
 7100-90         500 Summit Lake Drive
                 Ste. 400
                 Valhalla, NY 1595

 2               Midland Credit Management Inc.        Unsecured                                                         $0.00          $17,248.18             $17,248.18
 070             as agent for Asset Acceptance LLC
 7100-90         PO Box 2036
                 Warren, MI 48090

 3               Physicians Sport & Injury Ctr         Unsecured                                                         $0.00             $481.76                $481.76
 070             ABC Credit & Recovery Services Inc.
 7100-00         PO Box 3722
                 Lisle, IL 60532

 4               American InfoSource LP                Unsecured                                                         $0.00          $55,915.16             $55,915.16
 070             as agent for 245 Holdings LLC
 7100-90         as assignee of Chase Bank USA
                 PO Box 269093
                 Oklahoma City, OK 73126




CREGIS2
          UST Form 101-7-TFR (5/1/2011) (Page: 7)                                                                                Printed: 03/19/19 02:55 PM    Ver: 22.01
                  Case 15-13332                Doc 138        Filed 04/04/19 Entered 04/04/19 09:58:34                              Desc Main
                                                               Document     Page 8 of 12

                                                                             EXHIBIT C
 Page 2                                                                                                                                          Date: March 19, 2019
                                                                      ANALYSIS OF CLAIMS REGISTER

  Case Number:      15-13332                                                Priority Sequence
  Debtor Name:      ST. JOHN, STEPHEN L                                                              Joint Debtor:

 Code #            Creditor Name & Address               Claim Class      Notes                           Scheduled                    Claimed              Allowed
 5               American Express Bank FSB             Unsecured                                                     $0.00          $32,766.30             $32,766.30
 070             c/o Beckett & Lee
 7100-90         PO Box 3001
                 Malvern, PA 19355

 6               Calvary SPV I LLC                     Unsecured                                                     $0.00             $651.39                $651.39
 070             as assignee of Capital One Bank
 7100-90         500 Summit Lake Drive
                 Ste. 400
                 Valhalla, NY 10595

 7B              Cynthia St. John                      Unsecured                                                     $0.00          $13,702.86             $13,702.86
 070             c/o J. Michael Treadway                Per Court order of 6/23/17
 7100-00         399 Washington Ave.
                 Marietta, GA 30060

 8               American Express                      Unsecured                                                     $0.00          $16,022.35             $16,022.35
 070             c/o Beckett & Lee LLP
 7100-90         PO Box 3001
                 Malvern, PA 19355



 BOND            International Sureties Ltd.           Administrative                                                $0.00               $2.79                  $2.79
 999             Suite 420
 2300-00         701 Poydras Street
                                                                                     7356222000035    02/20/19       2001                 2.79
                 New Orleans, LA 70139




                     Case Totals:                                                                           $12,327.90             $779,120.23            $766,792.33
          Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGIS2
          UST Form 101-7-TFR (5/1/2011) (Page: 8)                                                                            Printed: 03/19/19 02:55 PM    Ver: 22.01
       Case 15-13332              Doc 138    Filed 04/04/19 Entered 04/04/19 09:58:34              Desc Main
                                              Document     Page 9 of 12




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 15-13332
     Case Name: ST. JOHN, STEPHEN L
     Trustee Name: GINA B. KROL
                         Balance on hand                                              $                  8,395.63

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                           Interim Payments Proposed
                         Reason/Applicant              Total Requested     to Date          Payment
       Trustee Fees: GINA B. KROL                     $         1,595.79 $                0.00 $         1,595.79
       Other: International Sureties Ltd.             $               2.79 $              2.79 $             0.00
                 Total to be paid for chapter 7 administrative expenses               $                  1,595.79
                 Remaining Balance                                                    $                  6,799.84


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 12,327.90 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 15-13332            Doc 138      Filed 04/04/19 Entered 04/04/19 09:58:34           Desc Main
                                               Document      Page 10 of 12




                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
                          Cynthia St. John
                          c/o J. Michael Treadway
                          399 Washington Ave.
     7A                   Marietta, GA 30060              $    12,327.90 $              0.00 $         6,799.84
                          Cynthia St. John
                          c/o J. Michael Treadway
                          399 Washington Ave.
     9                    Marietta, GA 30060              $         0.00 $              0.00 $              0.00
                 Total to be paid to priority creditors                                $               6,799.84
                 Remaining Balance                                                     $                    0.00


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 739,162.99 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
                          Cavalry SPV II, LLC as
                          assignee of
                          Bank of America NA/Perks
                          Advantage
                          500 Summit Lake Drive
                          Ste. 400
     1                    Valhalla, NY 1595        $           17,374.99 $              0.00 $              0.00
                          Midland Credit
                          Management Inc.
                          as agent for Asset
                          Acceptance LLC
                          PO Box 2036
     2                    Warren, MI 48090                $    17,248.18 $              0.00 $              0.00




UST Form 101-7-TFR (5/1/2011) (Page: 10)
         Case 15-13332            Doc 138   Filed 04/04/19 Entered 04/04/19 09:58:34            Desc Main
                                            Document      Page 11 of 12




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Physicians Sport & Injury
                          Ctr
                          ABC Credit & Recovery
                          Services Inc.
                          PO Box 3722
     3                    Lisle, IL 60532              $         481.76 $              0.00 $           0.00
                          American InfoSource LP
                          as agent for 245 Holdings
                          LLC
                          as assignee of Chase Bank
                          USA
                          PO Box 269093
     4                    Oklahoma City, OK 73126 $           55,915.16 $              0.00 $           0.00
                          American Express Bank
                          FSB
                          c/o Beckett & Lee
                          PO Box 3001
     5                    Malvern, PA 19355            $      32,766.30 $              0.00 $           0.00
                          Calvary SPV I LLC
                          as assignee of Capital One
                          Bank
                          500 Summit Lake Drive
                          Ste. 400
     6                    Valhalla, NY 10595           $         651.39 $              0.00 $           0.00
                          American Express
                          c/o Beckett & Lee LLP
                          PO Box 3001
     8                    Malvern, PA 19355            $      16,022.35 $              0.00 $           0.00
                          Cynthia St. John
                          c/o J. Michael Treadway
                          399 Washington Ave.
     7B                   Marietta, GA 30060           $      13,702.86 $              0.00 $           0.00
                          James Chang
                          607 Arcadia Terrace, #103
                          Sunnyvale, CA 94085       $        585,000.00 $              0.00 $           0.00
                 Total to be paid to timely general unsecured creditors               $                 0.00
                 Remaining Balance                                                    $                 0.00




UST Form 101-7-TFR (5/1/2011) (Page: 11)
       Case 15-13332              Doc 138   Filed 04/04/19 Entered 04/04/19 09:58:34              Desc Main
                                            Document      Page 12 of 12




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-TFR (5/1/2011) (Page: 12)
